UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6141


DEWAYNE ANTONIO PARRIS,

                Petitioner - Appellant,

          v.

WARDEN ERIC WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00540-RAJ-DEM)


Submitted:   May 30, 2014                     Decided:   June 6, 2014


Before KING, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewayne Antonio Parris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dewayne   Antonio      Parris,   a   federal     prisoner,   appeals

the district court’s order dismissing without prejudice his 28

U.S.C. § 2241 (2012) petition.            We have reviewed the record and

find   no    reversible      error   because   Parris     is    not   entitled   to

relief under Alleyne v. United States, 133 S. Ct. 2151 (2013).

Accordingly, we grant leave to proceed in forma pauperis and

affirm      the   district    court’s    order.      We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                         2